Citation Nr: 1217074	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  11-27 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1952 to October 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

Although the Veteran initially requested a Board hearing, he withdrew that request in a March 2012 written statement.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2011).
 
A claim of service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, information obtained in support of the Veteran's claim has not indicated a psychiatric diagnosis, treatment or symptoms of any psychiatric disorder, such that his claim need not be recharacterized more broadly as entitlement to service connection for an acquired psychiatric disability.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not currently have PTSD pursuant to VA regulations.  

2.  The Veteran engaged in combat-like activity.



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011):  38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In December 2010, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the June 2011 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available relevant records have been obtained and are associated with the Veteran's claims file.  The Board is aware that a December 2010 negative response was received explaining that the Veteran's service treatment records were fire-related and unavailable.  Following a June 2011 formal finding of unavailability of such records, the Veteran was notified that his service records were unavailable and provided an opportunity to submit alternate records.  The Board is cognizant that when service treatment records, VA records, or records from another government agency are missing, VA has a heightened duty to satisfy the duty to assist.  As such, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, which turns on the absence of a current PTSD disability, the absence of service treatment records does not prejudice the Veteran.  

VA treatment records have been obtained.  Indeed, VA treatment records through January 2012 were associated with the record via Virtual VA, and in consideration of the presumption of regularity were reviewed for the February 2012 supplemental statement of the case.  In any event, they are not relevant to the claim as they do not pertain to the Veteran's mental health.  The Board is aware that there are outstanding emergency room treatment records from September 2010, which the Veteran described as stress-related, and detailed as including a chest X-ray, CT scans of the head, and electrocardiac report.  VA treatment record indicated, however, that the Veteran had been treated at the emergency room in September 2010 because he was feeling light-headed, and the diagnosis was dehydration.  As such, these outstanding records do not raise a reasonable possibility of substantiating the Veteran's claim of service connection for PTSD; therefore, the absence of such records does not prejudice the Veteran.  

The Veteran has also been afforded a VA psychological examination in April 2011.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal, and is adequate for purposes of this appeal.  

Although the Veteran was afforded the opportunity to testify before the Board, in March 2012 he withdrew his request for a hearing.  The Board is not aware, and the Veteran has not suggested the existence, of any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

Law and Regulations

The Veteran has claimed service connection for PTSD.  There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), which take precedence over the general requirements for establishing service connection in 38 C.F.R. § 3.303.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125(a) requires that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). 

A necessary element for establishing any service connection claim, including one for PTSD, is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for service connection for PTSD in November 2010. The claim for service connection for PTSD must be denied because the preponderance of the evidence reflects that the Veteran does not have PTSD, and has not had this disability since filing his claim or at any time. 

Service Connection for PTSD

As discussed above, the Veteran's service treatment records are not of record.  The Veteran's DD Form 214, however, confirms that he was in the United States Army, assigned to the infantry army post office, and he received awards to include the Korean Service Medal with a bronze service star.  The Veteran contended that during service he experienced nightmares and flashbacks relative to experiences that included being attacked at night, collecting and transporting the wounded and dead during the day, delivering ammunition to the frontlines, and being fired at and returning fire.  The Veteran specified that he had seen friends wounded or killed.  

The Veteran claimed entitlement to service connection for PTSD in November 2010.  VA treatment records since October 2002 do not include a diagnosis for PTSD.  Rather, on multiple occasions the Veteran screened negative for PTSD.  In January 2009 the Veteran answered in the affirmative when questioned as to whether he tried hard not to think about situations or went out of his war to avoid situations that reminded him of his stressor, and whether he was constantly on guard, watchful, or easily startled.  Nevertheless, the overall PTSD screen was negative.  A treatment note from March 2010, in considering the Veteran's psychiatry, indicated that anxiety, depression and sleep disturbance were not present.  A treatment note from March 2011 showed that the Veteran experienced a euthymic mood and affect.  In March 2011, when asked if he was feeling down, depressed, or hopeless, or experienced little interest or pleasure in doing things, the Veteran reported "not at all."  

The Veteran was afforded a VA contract psychiatric examination in April 2011, at which his claims folder was reviewed.  The Veteran reported that while in Korea during service he had helped transport ammunition to the front line.  He reported that he rode with the truck driver, and approximately once a week they returned fire.  The Veteran indicated that three or four close friends had been killed in service, and he had seen their remains.  The Veteran reported that for approximately a year following his return from service, he experienced difficulty sleeping and would awake thinking that he was in Korea.  The Veteran reported that he never sought out or participated in mental health treatment.  He indicated that his appetite and sleep were good, and that he slept approximately 7 hours a night.  He reported that he did not use recreational drugs or alcohol, and that he did not take psychotropic medications.  Although the Veteran indicated that he grieved over the loss of his sister, he denied experiencing depression or anxiety.  He reported that he retired from work at a sawmill when he reached early retirement age.  He indicated that he lived with his wife, and had eight children, four of whom lived in Colorado.  The Veteran reported that he had been drafted into the Army, had served in Korea, and was never wounded or disciplined in service.  The Veteran denied a history of head injury or motor vehicle accident.  He reported that he had not received any previous mental health treatment. 

On examination, the Veteran appeared "distinguished-looking," was dressed in clean and appropriate attire, and had good personal hygiene.  His thinking was clear and linear for the most part, although he showed some confusion when he was requested to perform more complex tasks such as listing the months of the year in reverse order, which required an example be provided so that he could recognize what was being asked.  The Veteran's thought content was negative for auditory or visual hallucinations, delusional themes, and suicidal or homicidal ideation.  His mood was neutral and affect was "somewhat bright."  His general reasoning, insight and judgment were all intact.  The Veteran was oriented in all spheres.  His remote recall appeared to be vague for specifics and time frames, but was generally intact.  Intermediate recall was considered to be good for describing activities of the weekend, which had included chopping wood and gardening.  He was able to recall what he had for dinner the previous night, and was able to discuss four current news stories in general terms.  The Veteran reported that he could not pronounce the current President's name, but he accurately identified the previous President.  His immediate recall was intact for repeating three words, and after a short delay, the Veteran was able to recall all three words without difficulty.  His attention was good for maintaining a conversation topic and reverse-counting.  The Veteran reported that he was unable to recite the alphabet, because he had never learned it.  The Veteran was able to correctly spell 'world' forward and in reverse.  His abstract thinking was concrete for interpreting proverbs and he experienced difficulty recognizing concepts of similarities between object pairs; instead, he named differences.  

The examiner indicated that the Veteran talked about his service in Korea in general terms.  He reported that while in Korea he thought of his parents and was concerned about returning home to them.  He described delivering ammunition to the frontlines, witnessing casualties, and transporting wounded and deceased soldiers.  He reported that he was exposed to fire, and returned fire, although he was not aware of hitting anyone.  The examiner indicated that he did not meet the criteria for having been exposed to a significant stressor.  

The examiner considered symptoms of reexperiencing, and noted that the Veteran denied having nightmares or flashbacks.  The examiner indicated that the Veteran was not bothered by reminders and did not experience panicky feelings associated with past military experiences.  The Veteran reported that he occasionally thought about his service in Korea, but he did not describe bothersome, intrusive thoughts that significantly interfered with his functioning.  The examiner also indicated that the Veteran did not describe significant symptoms of avoidance.  He reportedly did not attempt to avoid particular people or places, television or movies, and he reported that he did not try to avoid thinking about past military experiences.  The Veteran reported that he did not drive as often as he used to, and that he did not like to be in unfamiliar busy traffic.  The examiner commented that the Veteran's description appeared to be a function of age as opposed to any relation to military service.  The Veteran reported that he stopped hunting in 1979, approximately 25 years after service, when he broke his leg.  He explained that his interest in hunting also diminished when his children grew up and no longer hunted with him.  The examiner indicated that the Veteran had not described any significant problems concerning symptoms of hyperarousal.  The Veteran reportedly slept well, and did not experience a problem with irritability.  He did not describe hypervigilance or hyperstartle symptoms.  

The examiner indicated that there was no diagnosis on Axis I or Axis II.  The examiner reasoned that the Veteran presented as a pleasant, elderly man who served in combat in Korea, and was exposed to some direct fire, transported ammunition to the front line, and casualties from the front line.  The examiner indicated that the Veteran had described some symptoms of what was probably nocturnal flashbacks for a year or more after returning from Korea; however, he did not presently describe significant re-experiencing, avoiding or hyperarousal symptoms.  As such, the examiner concluded that the Veteran had not described any symptoms of current psychological distress, and he did not currently present with DSM-IV Axis I or Axis II diagnoses.    

Legal Analysis

The Board finds that the preponderance of the evidence reflects that the Veteran has not had PTSD during the appeal period.  In this regard, the Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis of the disability for which service connection is being sought.  See 38 C.F.R. § 3.303.  

The Board has considered the Veteran's lay statements indicating that he has PTSD.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Unlike disabilities which may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

The Board considers the Veteran competent to provide general assertions regarding symptomatology, or in this case the absence thereof.  Specifically, the Veteran has consistently denied PTSD symptomatology on PTSD screens of record, and has indicated that he does not feel down, depressed or hopeless.  The Veteran is not, however, competent to provide a specific psychiatric diagnosis, in spite of his contention that he should be service-connected for PTSD.  The Veteran is considered credible as his responses on VA treatment records and at the VA examination have been consistent.  As such, in this case, probative value is given to the specific and reasoned conclusion of the health care professionals who indicated there was no psychiatric diagnosis, in conjunction with the Veteran's reported symptomatology.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include the qualifications of the person opining). 

In sum, when examined by VA in 2011, the examiner stated that the Veteran had no Axis I or Axis II diagnoses.  The examiner explained the reasons for his conclusion based on an accurate characterization of the evidence of record, and his conclusion was essentially that, based on this evidence and examination of the Veteran, there was no PTSD diagnosis.  There is no diagnosis of PTSD in the VA outpatient clinical records.  On only one occasion on a negative PTSD screen in January 2009 the Veteran reported two positive answers to questions on the screen; namely, that he had tried hard not to think about a situation or went out of his way to avoid situations that reminded him of it, and that he had been constantly on guard, watchful or easily startled.  On numerous other occasions of record, the Veteran's responses on PTSD screens were completely negative.  In March 2011, when asked if he was feeling down, depressed, or hopeless, the Veteran reported "not at all."  As such, there is no medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125.  Since regulations require medical evidence diagnosing the claimed condition, the Veteran's self-assessment as to a diagnosis is not competent.  38 C.F.R. §§ 3.303, 3.304.  The Board concludes that there is no reliable and/or probative evidence indicating that the Veteran has PTSD.  In the absence of a diagnosis of current disability relative to PTSD, there can be no valid claim in this regard.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Under these circumstances, the Veteran does not meet the regulatory requirements to establish service connection for PTSD, and his claim must be denied. 

The Board has considered the provision of 38 U.S.C.A. § 1154(b) and for purposes of this appeal accepts that he was in combat or a combat-like situation.  We also accept his report of some difficulty with sleep shortly after service.  Although section 1154(b) relaxes an evidentiary requirement, that section deals only with the occurrence of an event, i.e., whether a particular disease or injury was incurred or aggravated in service -- that is, what happened then -- not the questions of either current disability or nexus to service. See Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, there is no competent evidence of a current psychiatric disability.  

As the preponderance of the evidence indicates that the Veteran has not had PTSD during the appeal period, he has failed to establish the "current disability" element of his claim for service connection for PTSD, and consideration of the remaining elements is therefore unnecessary.  The claim for service connection for PTSD must therefore be denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; see also Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001). 


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


